Title: To Thomas Jefferson from Jose A. Miralla, 14 July 1823
From: Miralla, Jose A.
To: Jefferson, Thomas

 My Dear
Sir! Philadelphia
14th of July 1823. I had this pleasure a few days ago from
Baltimore; and now I have nothing to add with respect to the Island of Cuba.
Tomorrow I am going to New York. I will always consider it my duty to advice
you of any thing of the kind worth your notice. Be so good as to present my
best respects to your amicable ladies, and to give to Miss Elen the adjoint
copy of the Gray’s Elegy, of which I did speak to her, and which it will appear
tomorrow or next in the National Gazette: and beleive meYour most afte ob. ho. sertJosé A. Miralla